Citation Nr: 0916953	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  02-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include secondary to service-connected epididymitis, left, 
with testicular atrophy and hypogonadism. 

2.  Entitlement to an effective date earlier than April 8, 
1996, for the assignment of a 30 percent rating for 
epididymitis, left, with testicular atrophy and hypogandism. 


REPRESENTATION

Appellant represented by:	Jeannie Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
December 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and August 2002 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2003 for the issues of service 
connection for diabetes mellitus, to include as secondary to 
service-connected epididymitis, left, with testicular atrophy 
and hypogonadism, and an effective date earlier than April 8, 
1996, for the assignment of a 30 percent rating for 
epididymitis, left, with testicular atrophy and hypogandism.  
The hearing transcript is of record.  

The Board notes that in July 2003 the issues of service 
connection for diabetes mellitus, to include as secondary to 
service-connected epididymitis, left, with testicular atrophy 
and hypogonadism, and an effective date earlier than 
April 8, 1996, for the assignment of a 30 percent rating for 
epididymitis, left, with testicular atrophy and hypogandism 
were remanded to RO for further development.  

In January 2006 the Board denied the issues of service 
connection for osteoporosis, 
service connection for diabetes mellitus, claimed to include 
as secondary to service-connected epididymitis, left, with 
testicular atrophy and hypogonadism, and an effective date 
earlier than April 8, 1996, for the assignment of a 30 
percent rating for epididymitis, left, with testicular 
atrophy and hypogandism.  The Veteran appealed those issues 
to the U.S. Court of Appeals for Veteran's Claims (Court).  
In an April 2008 Memorandum Decision, the Court upheld the 
Board denial of service connection for osteoporosis but set 
aside the Board's denials of service connection for diabetes 
mellitus, to include as secondary to service-connected 
epididymitis, left, with testicular atrophy and hypogonadism, 
and an effective date earlier than April 8, 1996, for the 
assignment of a 30 percent rating for epididymitis, left, 
with testicular atrophy and hypogonadism.  These issues were 
remanded to the Board.  

The issue of service connection for diabetes mellitus, to 
include as secondary to service-connected epididymitis, left, 
with testicular atrophy and hypogonadism is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

The Board notes that the Veteran has asserted a claim that 
there was clear and unmistakable error in a January 1989 
rating decision that denied a compensable rating for left 
epididymitis.  This issue has not been adjudicated by the RO 
and it is not currently before the Board.  It is referred to 
the RO for appropriate development.  Moreover, since this is 
a separate and distinct claim from the issue of entitlement 
to an earlier effective date for the grant of increased 
compensation benefits for epididymitis, that is governed by 
different laws and regulations, the Board concludes that it 
is not inextricably intertwined with the matter addressed in 
this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In January 1989, the RO denied the Veteran's claim for an 
increased rating for the service-connected epididymitis, 
left.  The Veteran did not appeal this determination and the 
decision became final.  

3.  On April 8, 1996, the Veteran filed a claim of 
entitlement to an increased (compensable) disability rating 
for the service-connected epididymitis disability.
4.  The evidence of record does not support entitlement to a 
rating of 30 percent during the one year prior to April 8, 
1996, for the service-connected epididymitis disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
1996, for the grant of a 30 percent disability rating for 
epididymitis, left, with testicular atrophy and hypogonadism 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The Veteran was provided a VCAA notice regarding his appeal 
of the effective date assigned for the grant of an increased 
rating for his epididymitis, left, with testicular atrophy 
and hypogonadism n an April 2004 letter.  Nevertheless, the 
Court has held that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Moreover, 
the issue of entitlement to an earlier effective date is 
dependent on finding that the Veteran submitted a formal or 
informal claim for the benefit prior to April 8, 1996, or 
that there was evidence dated and received within one year of 
the date of claim that showed an increase in the disability.  
The evidence to be considered in making that determination is 
limited to documents received by VA prior to that date.  

The Veteran and his representative, an attorney in this case, 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The facts alleged as proving his 
claim pertain to records which are already in the file.  The 
Veteran has not indicated the existence of any other evidence 
not already contained in the claims file that might be 
relevant to his appeal.  In fact, in its May 2008 Memorandum 
decision, the Court did not specify any VCAA deficiencies.  

Thus, the Board finds that all relevant data has been 
obtained for determining the merits of the veteran's appeal 
and no reasonable possibility exists that any further notice 
or assistance would aid him in substantiating his appeal.  
See 38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2007).  
Moreover, the Veteran has been represented throughout his 
appeal, and through his representative and his attorneys, he 
has actual notice of what is need to substantiate the claim 
as evidenced by the multiple arguments in this case.  
Consequently, any failure to provide VCAA notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also, ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The applicable effective date statute and regulations provide 
that the proper effective date for an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008) (emphasis added).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2008).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2008) (emphasis added).  

In a March 1971 rating decision, the Veteran was granted 
service connection and a noncompensable rating for 
epididymitis, left.  The Veteran did not appeal this decision 
and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008) (a notice of disagreement 
must be filed within one year of the notice of the 
determination being appealed).  

The Veteran filed a claim for an increased rating for the 
epididymitis disability that was received by the RO in April 
1988.  In a January 1989 rating decision, the RO denied the 
claim for an increased rating because the Veteran failed to 
show for a scheduled VA examination and the evidence was 
insufficient to evaluate the residuals of left epididymitis.  
The Veteran was informed of the determination under cover 
letter dated February 13, 1989.  On March 3, 1989, the 
Veteran's representative submitted duplicate medical records.  
In a March 29, 1989 letter, the Veteran was informed that no 
change was warranted in the prior decision.  The Veteran did 
not appeal either of these determinations.  Hence, they are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

In March 1995, the Veteran filed a claim for an increased 
rating for his spine disability, service connection for a 
heart condition, and compensation based on "loss of use of 
creative organ."  In a February 1997 rating decision, the RO 
denied service connection for loss of use of a creative 
organ.  

In the meantime, on April 8, 1996, the RO received a claim 
from the Veteran for an increased rating for his "urinary 
condition".  Documents also show that the Veteran contacted 
his Congressman in January 1997, and his Congressman 
forwarded his letters to VA.  In the note to his Congressman, 
the Veteran stated that he had "on many occasions tried to 
get the V.A. to examine and evaluate the loss of a 
reproductive organ.  It is presently listed as service-
connected but rated at 0%."  

In an April 1998 rating decision, the RO granted an increased 
rating to 20 percent for epididymitis, left, with testicular 
atrophy and hypogonadism, effective April 8, 1996 based on 
medical evidence that showed atrophy of both testicles.  
Hence, a 20 percent rating was warranted pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7523.  The RO also 
granted entitlement to special monthly compensation based on 
the loss of use of a creative organ, effective April 8, 1996.  

The Veteran filed a notice of disagreement in March 1999.  In 
that document he stated that "I was granted a retroactive 
s/c benefit from 5-1-96 - however I feel it should go back to 
1988 because this is when urinary condition "epi" condition 
originated based on documentation.  I disagree with 
(effective date) the decision of 1997 granting retroactive 
benefits - specifically the date."  

In a June 1999 rating decision, the RO found clear and 
unmistakable error in the January 1989 rating decision that 
failed to grant entitlement to special monthly compensation 
based on the loss of use of a creative organ and assigned an 
effective date of January 29, 1988 for that benefit.  It was 
noted that a medical record from Dr. Hicks showed that the 
left testicle was essentially absent.  The right testicle was 
somewhat atrophic, but present at that time.  

In a November 2000 statement, the Veteran asserted that he 
had been rated 20% for his testis removal and he believed 
there was an error.  He requested consideration of a 30% 
rating pursuant to Diagnostic Code 7524.  He also requested 
consideration for retro benefits that he may be entitled to.  

In an April 2001 rating decision, the RO found that there was 
no clear and unmistakable error in the April 1998 decision 
that evaluated the Veteran's left epididymitis with testicle 
atrophy and hypogonadism as 20 percent disabling because the 
evidence did not show the absence or removal of both 
testicles as required by 38 C.F.R. § 4.115b, Diagnostic Code 
7524.  The Veteran filed a notice of disagreement with this 
determination.  In a January 2002 rating decision, the RO 
found that there was clear and unmistakable error in the 
April 1998 rating decision and granted the Veteran a 30 
percent rating for the disability, effective April 8, 1996.  
The RO found that the medical evidence showed that the left 
testicle was essentially absent, and serum testing completed 
in July 1997 revealed an essentially non-functional right 
testicle.  Hence, the 30 percent rating was warranted under 
Diagnostic Code 7524.  

In a May 2002 statement, the Veteran asserted that he should 
be granted an effective date earlier than April 8, 1996, for 
the assignment of a 30 percent rating for epididymitis, left, 
with testicular atrophy and hypogandism.  In an August 2002 
determination, the RO denied the claim.  The Veteran filed a 
notice of disagreement and he was provided with a Statement 
of the Case on the issue in September 2002.  He filed a 
substantive appeal later that month.  

In a January 2006 decision, the Board denied the Veteran's 
claim for an effective date earlier than April 8, 1996 for 
the grant of a 30 percent rating for the service-connected 
epididymitis, left, with testicular atrophy and hypogonadism.  
The Veteran appealed this determination to the Court and the 
issue has now been returned to the Board for further reasons 
and bases regarding its decision.  

The Veteran's claim for an increased rating for his service-
connected epididymitis disability was received by the RO on 
April 8, 1996.  In conjunction with that claim, he was 
afforded VA examinations in September 1997 and April 1998 
that revealed that the disability met the criteria for a 30 
percent rating pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7524.  There is no medical evidence dated in the one-
year period prior to April 8, 1996 (i.e., between April 8, 
1995 and April 8, 1996) pertaining to the service-connected 
epididymitis and showing that both testicles were either 
absent or completely non-functioning.  Therefore, it was not 
factually ascertainable during the one-year period prior to 
the Veteran's claim that an increase in disability had 
occurred).  Consequently, under the facts presented here, and 
pursuant to the effective date laws and regulations outlined 
above, April 8, 1996, the date of the Veteran's claim for an 
increased rating, is the earliest effective date that may be 
assigned for the grant of increased compensation.  See 
38 C.F.R. § 3.400(o)(2) (earliest date that it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.) (Emphasis added).  

The Veteran asserts that he is entitled to an effective date 
in 1988 for the grant of increased compensation benefits for 
the disability.  However, in this regard, the Board observes 
that a previous claim for an increased rating for the 
disability was denied by the RO in a January 1989 rating 
decision.  A thorough review of the file shows that the 
Veteran did not file a notice of disagreement or a statement 
that could be construed as a timely notice of disagreement 
with the January 1989 rating decision.  Hence, it is final.  
The Court has clearly held that there is no basis in VA law 
for a freestanding earlier effective date claim in matters 
addressed in a final decision.  Rather, when a decision is 
final, only a request for a revision premised on clear and 
unmistakable error could result in the assignment of earlier 
effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Consequently, the Board concludes that the attempt 
to overcome finality of the RO's January 1989 decision in 
raising a freestanding claim for entitlement to an earlier 
effective date back to 1988 in conjunction with this claim 
must fail.  

The RO did adjudicate the issue of clear and unmistakable 
error regarding the failure to grant special monthly 
compensation based on the loss of use of a creative organ in 
a June 1999 rating decision.  However, special monthly 
compensation is a separate benefit, and, as noted in the 
Introduction above, the issue of whether there was clear and 
unmistakable error in the January 1989 rating decision 
regarding the evaluation assigned for the epididymitis 
disability has not been adjudicated by the RO and is not 
currently before the Board.  

Additionally, the Board points out that the March 1995 
statement from the Veteran requested compensation based on 
the "loss of use of a creative organ."  He did not discuss 
his service-connected epididymitis until the April 8, 1996 
claim.  Hence, the Board finds that the March 1995 statement 
did not sufficiently show that the Veteran was seeking an 
increased rating for his service-connected epididymitis in 
order to be considered an informal claim pursuant to 
38 C.F.R. § 3.155, which requires that the benefit sought be 
identified.  In that statement, the Veteran specifically 
requested the benefit he sought -- loss of use of a creative 
organ -- and that benefit was granted.  The Board has a duty 
to review all issues which are reasonably raised from a 
liberal reading of all documents or oral testimony submitted 
prior to the Board decision.  Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
However, in Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  Finally, the Veteran's 
subsequent statement to his Congressman was dated and 
received subsequent to receipt of the April 1996 claim (i.e., 
in January 1997).  Hence, that communication will not serve 
to support the assignment of an earlier effective date 
pursuant to 38 C.F.R. § 3.155.  

Therefore, the Board concludes that an effective date earlier 
than April 8, 1996, for the assignment of a 30 percent rating 
for epididymitis, left, with testicular atrophy and 
hypogandism is not warranted.  Consequently, the claim must 
be denied.  


ORDER

An effective date earlier than April 8, 1996, for the 
assignment of a 30 percent rating for epididymitis, left, 
with testicular atrophy and hypogandism is denied. 


REMAND

The Board finds that further development is warranted for the 
issue of service connection for diabetes mellitus, to include 
as secondary to service-connected epididymitis, left, with 
testicular atrophy and hypogonadism.  

Initially, the Board observes that service connection may be 
established for disability which is proximately due to or the 
result of a service- connected disability.  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  However, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to provide that:  

VA will not concede that a nonservice-
connected disease or injury was aggravated 
by a service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or injury 
is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury. The rating activity will determine 
the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due to 
the natural progress of the disease, from 
the current level.

The Veteran asserts that his diabetes mellitus is secondary 
to his service-connected epididymitis, left, with testicular 
atrophy and hypogonadism, and he has submitted numerous 
treatise documents that discuss a possible relationship 
between these disabilities.  He was afforded a VA examination 
in March 2002; however, the examiner stated that a link 
between the diabetes mellitus and the left epididymitis was 
questionable.  

In the April 2008 Memorandum Decision, the Court stated that 
the Veteran's evidence appeared to present a plausible case 
of a medical nexus and was not analyzed for scientific and 
medical reliability by the VA examiner or the Board.  
Consequently, the matter must be clarified.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

The Board notes that the Veteran does not necessarily need a 
new VA examination; however, if an addendum opinion cannot be 
provided without a current examination then the RO should 
arrange for the Veteran to be afforded a VA examination.  

The Veteran is hereby advised that failure to report for any 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The RO should also give the Veteran opportunity to present 
any additional information and/or evidence pertinent to the 
claim on appeal that is not already of record and undertake 
any other development and/or notification action deemed 
warranted by the VCAA.  

Accordingly, the matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the Veteran by 
letter and request that he provide 
sufficient information, and any necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records (including VA records) related to 
his diabetes mellitus and service-
connected epididymitis, dated from March 
2002 to the present that are not 
currently of record.  The Veteran also 
should be informed that he may submit any 
additional evidence to support his claim.  

2.  The RO should send the Veteran's file 
to the VA examiner who conducted the 
March 2002 VA examination, if he is 
available, for clarification and an 
addendum opinion.  If that VA examiner is 
no longer employed with VA then the RO 
should state that and schedule the 
Veteran for another VA examination with 
an appropriate specialist (expertise and 
background of the individual providing 
any opinion should be specified in the 
report).  The entire claims file must be 
made available to and reviewed by the 
examiner, and the examination report 
should include a discussion of the 
documented medical history, assertions, 
and treatise evidence included in the 
file.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on a full review of the file, 
including any additional examination if 
necessary, the examiner is requested to 
render an addendum or new opinion as to 
whether the Veteran currently has 
diabetes mellitus that is at least as 
likely as not secondary to or aggravated 
by the service-connected epididymitis, 
left, with testicular atrophy and 
hypogonadism.  The opinion should 
specifically discuss the treatise 
evidence submitted by the Veteran and 
provide a complete rationale for any 
conclusions reached.  If aggravation is 
found, the examiner must address the 
baseline level of disability due to 
diabetes mellitus before it was 
aggravated by the service-connected 
epididymitis, left, with testicular 
atrophy and hypogonadism.  

3.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue should be 
readjudicated in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


